Citation Nr: 1755162	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO. 14-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a gastrointestinal (GI) disability, to include irritable bowel syndrome (IBS), and gastroesophageal reflux disease (GERD), to include as secondary to service-connected hypothyroidism. 

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had honorable service from June 1977 to March 1992, but the discharge for a subsequent period of service from March 1992 to February 2004 was characterized as a bad conduct discharge. 

This appeal comes to the Board of Veterans' Appeals (Board) from June 2011 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she sustained a knee disability during basic training at Lackland Air Force Base (AFB). A May 2010 VA memorandum from the VA records management center advise that no service treatment records (STRs) are available for this Veteran. However, STRs from several other military treatment facilities are available and in the record. Additionally, the VA memorandum does not specify which STRs are unavailable. On remand, the RO should expand efforts to locate all of the Veteran's outstanding STR's, specifically those from Lackland AFB. 

Additionally, the record indicates that the Veteran may be receiving Social Security Administration (SSA) benefits, but there are SSA records missing from the file. VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran contends that her current GI condition was caused by service to include as secondary to her service-connected hypothyroidism. The medical records in the Veteran's file document that the Veteran was diagnosed with irritable bowel syndrome (IBS) while in service. On remand, the RO should schedule a VA examination to determine if the Veteran's current GI condition was incurred or caused by service, to include as secondary to her service connected hypothyroidism.

Regarding the Veteran's claim for PTSD, there are conflicting medical opinions contained in the file. The last PTSD examination the Veteran had was in September 2011. During that examination, the examiner opined that the Veteran only had some PTSD-related symptoms, but did not have a PTSD diagnosis. However, VA medical treatment records from November 2014 and October 2015 specifically state that the Veteran has a PTSD diagnosis. The November 2014 medical records also specifically state that the Veteran meets the DSM-V criterion for a PTSD diagnosis. The Veteran is service-connected for unspecified anxiety disorder; the service-connected disability was previously characterized as bridge phobia. On remand the RO should schedule a VA examination to address the conflicting PTSD opinions and to determine if the Veteran has a psychiatric diagnosis, to include PTSD, that is separate from the already service-connected unspecified anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records that have not been associated with the claims file.

2. Obtain and associate with the claims file all SSA records that have not been associated with the claims file.

3. Take all appropriate action to obtain all treatment records for the Veteran from any facility providing medical care on Lackland Air Force Base.

Document the efforts made to obtain these treatment records along with any negative responses for specific facility or record.

4. After completion of the foregoing, if treatment records are located supporting the Veteran's contention that she sustained a left knee injury during basic training, schedule the Veteran for an examination by an appropriate VA examiner to determine the current nature and likely etiology of any diagnosed left knee disability. The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Identify all currently diagnosed left knee conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed left knee condition was incurred in or caused by military service? 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.
 
5. Schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosed gastrointestinal (GI) condition(s).

The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination.

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Please list all of the Veteran's currently diagnosed GI conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed GI condition was incurred in or caused by military service?

(c) If the answer to (b) is no, is it at least as likely as not (a 50 percent or greater probability) that any diagnosed GI condition was caused or aggravated by the Veteran's service-connected hypothyroidism? 

The examiner is informed that aggravation here is defined as any increase in disability. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions rendered based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation and note what, if any, additional evidence would permit such an opinion to be made.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of any psychiatric disability, other than unspecified anxiety disorder. The entire claims file and copies of all pertinent records should be made available to and reviewed by the examiner in conjunction with the examination. All indicated testing should be conducted. 

Based on the examination and review of the record, the examiner should specifically identify all psychiatric diagnoses. 

The examiner's opinion should differentiate, if possible, the symptomatology related to each diagnosis. If such a distinction is not possible, the examiner should indicate why. 

The clinician should consider, and discuss as necessary, the medical records dated November 2014 and October 2015 where clinicians discuss that the Veterans has a PTSD diagnosis.

If a diagnosis of PTSD is appropriate, the examiner should specify what stressor found to be established by the evidence of record was sufficient to produce PTSD; whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and whether there is a link between the current symptomatology and one or more of the in-service stressors.  

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

A complete rationale should be given for all opinions and conclusions expressed.  The claims file must be made available to the examiner for review in conjunction with the examination 

7. Thereafter, after ensuring that the requested development has been completed, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)(2017).




